By the Court :
This is an action in the nature of an action of trespass for inesne profits. There is no express finding in the transcript of the amount of damages sustained by the plaintiff. There is a finding of the value of the rents, issues and profits of the land during a certain period, and, since as a general rule, the plaintiff in this form of action may recover the rental value of the land (with costs of the ejectment suit), it may be assumed that the finding is equivalent to a finding of the amount of damages sustained. There are cases in which the plaintiff may recover more than the rental value, and in which a verdict for extra damages will not be set-aside. (Sedgwick on Dam. 124 et pass.) In a case of that kind, as where there is evidence of malice, and perhaps under some other circumstances, the Court will not interfere, although the jury may have found damages in a gross *116sum, made up of the value- of the rents-and interest. But the amount of damages sustained must be found as a fact. There is no rule which authorizes the Court, as a matter of law, to add interest to the amount of damages fixed in the verdict or finding. In the present case the court below found, as eonclusion of law, that the plaintiff should have judgment for twelve thousand and eight dollars, more than the sum (five thousand four hundred dollars), found as fact to be the value of the rents, issues and profits. This was error.
The value of the improvements placed on the land by defendant could not properly be considered as a set-off against damages by way of mesne profits which accrued subsequent to the conveyance to the plaintiffs. (Bay v. Pope, 18 Cal. 694.)
Judgment reversed and cause remanded, and the court below is directed to enter judgment in favor of the plaintiff for the sum of five thousand four hundred dollars.